DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejection
The 35 U.S.C. §112, 2nd paragraph, rejection(s) of claims 13-20, made of record in the office action mailed 05/21/2021, page 2 have been withdrawn due to Applicant’s argument in the response filed on 08/20/201. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 recites the limitation "the biomass feedstock" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. (US 2017/0120219) in view of Kyrlidis et al. (US 2012/0214000). 
Regarding claim 13-15, 19, 21 Diamond discloses process for preparing a shaped porous carbon product, the process comprising: mixing a carbonaceous material and an organic binder to form a carbon-binder mixture (claim 1). The carbanecous material is carbon black (claim 87). The carbon black has a BET specific surface area from about 5 m.sup.2/g to about 500 m.sup.2/g (para 0013, claim 91). The shaped porous carbon has a mean pore diameter greater than 10 nm (para 0013). Carbon black materials also have much lower surface areas, a higher concentration of mesopores, and lower ash and sulfur content (para 0038). As such, the carbonaceous material (e.g., carbon black) content of the shaped porous carbon product is at least about 70 wt. % on a dry weight basis (para 0041). 
However, Diamond fails to disclose that the carbon black have ash concentration on a dry basis ranging from 0.5-3.5 wt% and moisture content ranging from 2-8 wt%.
Whereas, Kyrlidis discloses high surface area and low structure carbon blacks for energy storage applications (title). The carbon black has ash percent in an amount of 0-
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the carbon black of Diamond having a moisture content of 0-8 wt% and ash content of 0-3 wt% as taught by Kyrlidis motivated by the desire to have high chemical stability and high electrical conductivity and high electrode density.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
While there is no disclosure that the carbon black is an engineered carbon as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. engineered carbon, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Diamond and further that the prior art structure which is a carbon black identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Although Diamond in view of Kyrlidis does not disclose engineered carbon is produced from a renewable biomass feedstock having sizes and shapes within desired ranges, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Diamond in view of Kyrlidis meets the requirements of the claimed product, Diamond in view of Kyrlidis clearly meet the requirements of present claims engineered carbon. 
With respect to the dimensions of biomass feedstock, Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04[R-1].

Regarding claim 20, with respect to the dimensions of biomass feedstock, Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04[R-1].

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. (US 2017/0120219) in view of Kyrlidis et al. (US 2012/0214000) as applied to claim 13, further in view of Sphar et al. (US 2018/0155552). 
Regarding claims 16-17, Diamond fails to disclose that the 20-80 % having pore widths measuring between 1.5-2.5 nm.
Whereas, Sphar discloses high conductive carbon black having micropores having a micropore area between 5-250 m2/g. (claim 2). As defined by IUPAC, "micropore" refers to pores with width not exceeding about 2.0 nm as disclosed by the Applicant in the specification. 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form majority of the carbon black of Diamond by having micropore as taught by Sphar motivated by the desire to have improved electrical resistivity. 
Response to Arguments
Applicants arguments filed on 08/20/2021 have been fully considered, but they are moot in view of new grounds of rejections as stated above. 
Applicant argues that the presently claimed engineered carbon and carbon black exhibit “a structural difference” from Diamond as modified by Kyrlidis as set forth in paragraphs 0011 and 0012 of the original specification.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding engineered carbon and carbon black exhibit “a structural difference” from Diamond as modified by Kyrlidis must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. Applicant must provide data to support their position. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788